DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 20 of the claim, “and/or” renders the claim indefinite. It is unclear whether the plurality of sparking elements are one or more of point like, linear or curved linear and the sparkling elements of the plurality of sparkling elements are specular facets. Or the plurality of sparkling elements are one or more of point like, linear or curved linear or the sparkling elements of the plurality of sparkling elements are specular facets. For examination purposes, “or” is used in the interpretation of the claim.
Further, the limitation, “wherein the sparkling elements of the plurality of sparkling elements are any one or more of point like, linear or curved linear, or
wherein the sparkling elements of the plurality of sparkling elements are specular facets”, on lines 13-15 is the same as the limitation in lines 19-21 of claim 1. For examination purposes, the duplicate limitation on lines 19-21 has been removed.
Claims 3, 5-12 and 14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, based on dependency on a rejected base claim.
Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites, inter alia, where the intensity in the at least one second direction is less than 10 % of the peak intensity in the first direction. 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3, 5-12 and 14 would be allowable based on dependency on an allowable base claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M APENTENG/           Examiner, Art Unit 2875


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875